Citation Nr: 1438191	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-18 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a bladder disability, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a prostate disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Nashville, Tennessee Department of Veteran Affairs (VA) Regional Office (RO).  In April 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

Subsequent to the January 2014 Supplemental Statement of the Case (SSOC), additional VA treatment records were associated with the Veteran's electronic record.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a SSOC.  38 C.F.R. § 20.1304.  However, upon review of the additional evidence, the Board finds that evidence received is not pertinent to the issues on appeal.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and the case need not be returned to the RO.


FINDINGS OF FACT

1.  The Veteran's bladder disability, bladder outlet obstruction (BOO), was not manifested in, and is not shown to be related to, his service, or to have been caused or aggravated by his service-connected diabetes mellitus.

2.  The Veteran's prostate disability, benign prostatic hypertrophy (BPH), was not manifested in, and is not shown to be related to, his service, or to have been caused or aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for a bladder disability is not warranted.  38 U.S.C.A.
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  Service connection for a prostate disability is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An October 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO obtained a VA medical opinion in May 2009, and the Board obtained a VHA medical advisory opinion regarding the claims in May 2014.  The Veteran was advised of the opinion, and afforded opportunity to respond.  The Board finds that the record as it stands includes adequate competent evidence to decide the matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that they were incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either caused or aggravated by the service-connected disability.  38 C.F.R. §  3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

If a Veteran was exposed to an herbicide agent during active service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that his bladder disability, diagnosed as bladder outlet syndrome (BOO), and his prostate disability, diagnosed as benign prostatic hypertrophy (BPH), are related to his service-connected diabetes mellitus.  

The Veteran served in Vietnam, and is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f).  Hiss STRs are silent for any complaints, findings, diagnosis, or treatment of a bladder or prostate disability and no bladder or prostate problems were noted on his April 1972 separation examination. 

August 2005, August 2006, and August 2007 records from the Veteran's private primary care physician note an enlarged prostate.  In October 2007, he was hospitalized for urinary retention; a history of an enlarged prostate was noted.  October 2007 private treatment records from Dr. W. B. note the Veteran had an enlarged prostate; an ultrasound of the bladder revealed a normal bladder.  January 2008 private treatment records from Dr. W. B. show the Veteran sought treatment for urinary frequency and urgency; BPH with obstruction was diagnosed.  In May 2008, the Veteran underwent transurethral microwave therapy (TUMT) to treat his BPH.  Private treatment records from May 2008 to December 2008 show continued treatment of BPH with obstruction. 

A September 2008 VA treatment record notes the Veteran's prior history of BPH and his treatment with Dr. W. B.  BPH without urinary obstruction was diagnosed. A March 2009 VA treatment record notes the Veteran's history of BPH, his microwave therapy in 2008, and that he was on an anti-inflammatory.  The Veteran denied frequency, urgency, hesitancy, and incontinence; his urine stream was normal.  

On May 2009 VA examination, BPH/Bladder Outlet Obstruction (BOO) with onset in 2007 was diagnosed.  The examiner opined that the Veteran's BPH/BOO was not related to his diabetes mellitus as there is no correlation between BPH/BOO and diabetes identified in standard medical literature.  

May 2009 private treatment records show that a biopsy of the Veteran's prostate was benign. 
December 2009 and March 2010 VA treatment records note the Veteran's history of BPH and that a biopsy was found benign.  The record also notes the Veteran's episode of urinary retention in 2007, and that it had since resolved and he had no hesitancy and a good urine stream. 

A December 2011 VA treatment record shows the Veteran sought treatment for elevated Prostate-Specific Antigen (PSA) and reported he was scheduled for a biopsy the following January.  He reported no problems urinating.  A January 2013 VA treatment record indicates the Veteran still had elevated PSA, but that his past biopsies were negative.

In a May 2014 VHA opinion, a VA physician reviewed the record and noted the Veteran's history of intermittent lower urinary tract symptoms and BPH.  The physician noted that urinary symptoms may be caused by an enlarged prostate and are extremely common with aging.  Citing to medical literature, the physician noted the frequent occurrence of BPH in aging men and that while there is some association with diabetes, there has been no causal relationship defined.  Additionally, the strongest relationship between bladder and prostate problems and diabetes was for Type 1 diabetes (which the Veteran did not have).  The physician found that the Veteran's prostate and bladder disabilities are most likely related to aging, and not related to his service-connected diabetes mellitus.  The physician found it less likely than not that the Veteran's BPH/BOO was caused or aggravated by his service-connected diabetes mellitus. 

The evidence of record clearly shows that the Veteran has a diagnosis of BPH/BOO.  However, there is no evidence, and he does not contend, that his prostate and/or bladder disorders were manifested in service or soon thereafter.  Consequently, service connection for BPH/BOO on the basis that it became manifest in service and persisted is not warranted.  

While certain chronic diseases may be service connected on a presumptive basis as due to exposure to herbicides, and the Veteran served in Vietnam and is presumed to have been exposed to herbicides therein, BPH and BOO are not among the diseases listed in § 3.309(e) as related to herbicide exposure May 2009.  See 38 C.F.R. § 3.309(e).  There is no evidence in the record that the Veteran has prostate cancer; VA treatment records specifically note that his prostate biopsies were negative.  Consequently the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  The Veteran has not presented any evidence, and has not alleged, that his BPH/BOO is somehow otherwise related directly to his service.

The Veteran's primary theory of entitlement in these matters is one of secondary service connection.  Of the three threshold requirements for substantiating a secondary service connection claim, the Veteran meets the requirement of a current disability for which service connection is sought; he has BPH/BOO.  Furthermore, he has established service connection for diabetes mellitus.  What he must still show to substantiate the secondary service connection theory of entitlement is that his service-connected diabetes mellitus caused or aggravated the BPH/BOO.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Whether or not an insidious internal process such as BPH/BOO is caused or aggravated by a disease such as diabetes is a medical question beyond the scope of lay observation.  It requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence of record is against a finding that the Veteran's diabetes caused or aggravated his BPH/BOO.  The March 2009 examiner explained that medical literature does not support a causal correlation between diabetes and BPH or BOO.  The May 2014 VHA expert also noted there is no causal relationship between diabetes and BPH/BOO (in current medical literature), and that BPH and urinary symptoms are very common in men due to aging, and that any associations between prostate/bladder disabilities and diabetes have been primarily with Type I diabetes (which the Veteran does not have diagnosed).  Both the March 2009 and May 2014 opinions found that the Veteran's prostate and bladder disabilities were not caused by his service-connected diabetes mellitus, and the May 2014 consulting expert also indicated that BPH/BOO was not aggravated by diabetes.  Their opinions are very probative evidence in this matter.  As there is no competent (medical) evidence to the contrary, they are persuasive.

The Veteran's own statements relating his BPH/BOO to his service-connected diabetes mellitus are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology, and whether or not one disability causes or aggravates another.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claims; therefore, the benefit of the doubt doctrine does not apply.  The claims of service connection for a prostate disability (BPH) and a bladder disability (BOO) must be denied.


ORDER


Service connection for a bladder disability (BOO), including as secondary to diabetes mellitus, is denied. 

Service connection for a prostate disability (BPH), including as secondary to diabetes mellitus, is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


